DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 26 May 2022, with respect to the indefiniteness rejection of claim 4 have been fully considered and are persuasive.  The rejection of 8 March 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.  Promutico is relied upon as a base reference & the newly applied reference to Lesjak is relied upon for the secondary teaching.  See the rejection set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Promutico (US-20200095801-A1) in view of Lesjak (US-8702134-B2).

With regards to claim 1, Promutico discloses an appliance lock (1 Figure 1) comprising: 
a pawl mechanism (51 Figure 1) acting as a latch (Para 0037) for a lid (5 Figure 1) of an appliance (Abstract), for restricting movement of the lid (Para 0037) of the appliance.
 Promutico does not disclose that the pawl mechanism comprises a pawl bracket and a pawl arm.
However, Lesjak discloses an appliance latch with a pawl mechanism (100 Figure 8), wherein the pawl mechanism comprises: 
a pawl bracket (1 Figure 8) and a pawl arm (3 Figure 8) comprising at least one protruding arm-like structure (134 Figure 8) which extends away from the pawl bracket;
a pawl pivot pin (32 Figure 8) of the pawl bracket, for allowing the pawl arm to pivot (3, Figure 4 [Wingdings font/0xE0] Figure 5) and thereby enable rotational movement of the pawl arm during a force open event (Col 4 Para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pawl mechanism of Promutico with that of Lesjak, such that the locking pin (42 Figure 1) of Promutico latches by entering the region occupied by the latch tooth (22 Figure 4) of Lesjak. One would have been motivated to make this substitution to that the appliance latch could be forced open in the event of an emergency (Col 1 Para 3 – Lesjak).
Thus, Promutico in view of Lesjak teaches a lock mechanism (1 Figure 1 – Promutico) for engaging the pawl mechanism (100 Figure 8 – Lesjak) and thereby retaining the lid of the appliance in a closed state (Figure 1 – Promutico), wherein the lock mechanism comprises: 
a locking pin (42 Figure 1 – Promutico) for engaging with the pawl arm of the pawl mechanism to thereby retain the pawl mechanism against movement (Para 0052 – Promutico),
wherein the pawl arm (3 Figure 8 – Lesjak) is configured to rotate out of engagement (3, Figure 4 [Wingdings font/0xE0] Figure 5 – Lesjak) with the locking pin during the force open event (Col 4 Para 4 – Lesjak);
a solenoid (21 Figure 1 – Promutico) for displacing a solenoid plunger (22 Figure 1 – Promutico) upon receipt of a momentary (due to constrained path 43, Figure 1 – Promutico) activation signal (Para 0055 – Promutico), wherein the solenoid plunger is connected to the locking pin such that as the solenoid plunger is extended (22 Figure 3 – Promutico), the locking pin is extended (42 Figure 3 – Promutico), moving the locking pin into a locked position (“engagement position”, Para 0036 – Promutico) for engaging and restricting the pawl arm (3 Figure 8 – Lesjak), and wherein as the solenoid plunger is retracted (22 Figure 2 – Promutico), the locking pin is retracted (42 Figure 2 – Promutico) so that the pawl arm can pass freely through an area (the area occupied by the locking pin 42 in Figure 1 – Promutico) occupied by the locking pin when in the extended position.

With regards to claim 2, Promutico in view of Lesjak teaches the appliance lock of claim 1, 
wherein the lock mechanism (1 Figure 1 – Promutico) further comprises a labyrinth block (41 Figure 2) for limiting motion (via constrained path 43, Figure 2) of the solenoid plunger (22 Figure 1) to a locked state (22 Figure 3) or unlocked state (22 Figure 2).

With regards to claim 3, Promutico in view of Lesjak teaches the appliance lock of claim 2, 
further comprising a plunger cam (44 Figure 3 – Promutico), located beneath the plunger (22 Figure 2), for confining motion (via constrained path 43, Figure 2) of the solenoid plunger according to the labyrinth block (41 Figure 2).

With regards to claim 4, Promutico in view of Lesjak teaches the appliance lock of claim 2, 
further comprising a toggle pin (441, Para 0039 – Promutico), connected (via labyrinth block 41, Figure 2) to the solenoid plunger (22 Figure 2), and extending downwardly (into the page, Figure 2), in a direction perpendicular to an axis (extending left/right, Figure 2) of the solenoid plunger, for engagement with a toggle labyrinth (43 Figure 2, Para 0039).

With regards to claim 8, Promutico in view of Lesjak teaches the appliance lock of claim 1, 
wherein the pawl bracket (1 Figure 8 – Lesjak) comprises a pawl spring (5 Figure 8) that induces a torque (when the spring 5 is compressed, as in Figure 8) on the pawl arm (3 Figure 8) and causing the rotational movement (3, Figure 4 [Wingdings font/0xE0] Figure 5) of the pawl arm during a force open event (Col 4 Para 4). 

With regards to claim 9, Promutico discloses an appliance lock (1 Figure 1) comprising: 
a pawl mechanism (51 Figure 1) acting as a latch (Para 0037) for a lid (5 Figure 1) of an appliance (Abstract), for restricting movement of the lid (Para 0037) of the appliance.
Promutico does not disclose that the pawl mechanism comprises a lid pawl comprising a pawl groove.
However, Lesjak discloses an appliance latch with a pawl mechanism (100 Figure 8), wherein the pawl mechanism comprises: 
a lid pawl (132 Figure 8) comprising a pawl groove (X Figure 4) designed to cause the lid pawl to fail (failing to hold the locking pin 2, as in Figure 8) at a pawl breakage area (134 Figure 8) designed to break into two distinct pawl segments (3, 4 Figure 8) that spread apart.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pawl mechanism of Promutico with that of Lesjak, such that the locking pin (42 Figure 1) of Promutico latches by entering the region occupied by the latch tooth (22 Figure 4) of Lesjak. One would have been motivated to make this substitution to that the appliance latch could be forced open in the event of an emergency (Col 1 Para 3 – Lesjak).
Thus, Promutico in view of Lesjak teaches a lock mechanism (1 Figure 1 – Promutico) for engaging the pawl mechanism (100 Figure 8 – Lesjak) and thereby retaining the lid of the appliance in a closed state (Figure 1 – Promutico), wherein the lock mechanism comprises: 
a locking pin (42 Figure 1 – Promutico) for engaging with the pawl arm of the pawl mechanism to thereby retain the pawl mechanism against movement (Para 0052 – Promutico), wherein the lid pawl (132 Figure 8 – Lesjak) breaks at the pawl groove (X Figure 4 – Lesjak) into the two distinct pawl segments (3, 4 Figure 8 – Lesjak) that spread apart upon being pulled over the locking pin when the lid is forced open (Col 4 Para 4 – Lesjak); 
a solenoid (21 Figure 1 – Promutico) for displacing a solenoid plunger (22 Figure 1 – Promutico) upon receipt of a momentary (due to constrained path 43, Figure 1 – Promutico) activation signal (Para 0055 – Promutico), wherein the solenoid plunger is connected to the locking pin such that as the solenoid plunger is extended (22 Figure 3 – Promutico), the locking pin is extended (42 Figure 3 – Promutico), moving the locking pin into a locked position (“engagement position”, Para 0036 – Promutico) for engaging and restricting the lid pawl (132 Figure 8 – Lesjak), and wherein as the solenoid plunger is retracted (22 Figure 2 – Promutico), the locking pin is retracted (42 Figure 2 – Promutico), so that the lid pawl can pass freely through an area (the area occupied by the locking pin 42 in Figure 1 – Promutico) occupied by the locking pin when in the extended position.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Promutico in view of Lesjak in further view of McDonald (US-20180371800-A1).

With regards to claim 5, Promutico in view of Lesjak teaches the appliance lock of claim 1, 
further comprising a housing assembly (11 Figure 1 – Promutico) for receiving the lock mechanism (1 Figure 1 – Promutico).
Promutico in view of Lesjak does not teach that the housing assembly comprises a receiving channel.
However, McDonald discloses an appliance latch (Figure 2) with similar structures oriented as taught by Promutico in view of Lesjak, comprising a lock mechanism having a housing (27 Figure 2) with a lock chamber (42 Figure 2) and bezel (36 Figure 2), as well as a locking pin (34 Figure 2) and a lid (12 Figure 2) having a pawl mechanism (30 Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the lock chamber and bezel of McDonald to the housing assembly of Promutico. One would have been motivated to add these components to more reliably guide the pawl mechanism into engagement with the lock mechanism.
Thus, Promutico in view of Lesjak in further view of McDonald teaches that the housing assembly (11 Figure 1 of Promutico combined with 42 Figure 2 of McDonald) comprises a receiving channel (35 Figure 2 – McDonald) for receiving the pawl arm (3 Figure 8 – Lesjak) of the pawl mechanism (100 Figure 8 – Lesjak).

With regards to claim 6, Promutico in view of Lesjak in further view of McDonald teaches the appliance lock of claim 5, 
further comprising a bezel (36 Figure 2 – McDonald) inserted onto the housing assembly (11 Figure 1 of Promutico combined with 42 Figure 2 of McDonald) for guiding the pawl arm (3 Figure 8 – Lesjak) into engagement with the receiving channel (35 Figure 2 – McDonald), the bezel comprising at least one tab (44 Figure 2 – McDonald) inserted into at least one receiving slot (46 Figure 2 – McDonald) of the housing assembly.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Promutico in view of Lesjak in further view of Hapke (US-8736406-B2)..

With regards to claim 7, Promutico in view of Lesjak teaches the appliance lock of claim 1.
Promutico in view of Lesjak does not teach a pawl magnet.
However, Hapke discloses an appliance latch including a pawl magnet (46 Figure 3), retained (Col 5 Lines 16-17) on the pawl arm (26 Figure 2), for interacting with an actuator magnet (48 Figure 3) in the lock mechanism (25 Figure 1), interacting with a lid switch button (50 Figure 3) that sends a signal (Col 6 Line 66) that the pawl arm is engaged with the lock mechanism (Col 5 Para 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to magnetic sensing system of Hapke to the pawl arm and lock mechanism of Promutico in view of Lesjak. One would have been motivated to make this addition in order to gain a safety system for preventing operation of the appliance when the lid is not properly closed (Col 5 Para 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-8123312-B2: A related latch device.
US-10697202-B2: A related latch device.
US-8246089-B2: A related latch device.
US-6145898-A: A related latch device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673